Hebel, J., dissenting: I cannot agree with the conclusion of the court that there was no legal obligation on the part of the defendant, Ben T. Wright, Inc., to the plaintiff growing out of any contractual or other relationship, but do agree that the court is justified in finding that the defendant sold the Ford truck to the Kensington Steel Co. without proper or sufficient inspection, and that the plaintiff was injured by reason of the defect in the Ford truck, which could have been discovered by proper inspection. The defendant before us is a distributing and selling agent of Ford automobiles and Ford trucks. The new one and one-half ton truck in question was sold and delivered by the defendant to the Kensington Steel Co., a codefendant. There is evidence in the record that unless the wheels of the truck are secure and tightly fastened to the flange of the hub of the machine, the momentum of the car while in motion will strip the threads of five bolts used to fasten the wheel, and as a result the bolts and nuts will drop off and the wheel become detached from the truck. The driver of the Kensington Steel Co. called for the truck and had driven it a distance of about six miles, at the rate of eight miles per hour, from the shops of Ben T. Wright, Inc., when the truck sagged and he saw that the wheel had become detached and was rolling of its own motion along the street. In the course of its motion it ran into and injured the plaintiff, who was waiting for a street car at the intersection of two streets, and after striking the plaintiff it continued to roll on its course for a distance of 150 feet. There is no evidence that the truck was negligently operated by the driver of the Ford, or that the plaintiff contributed by any act of hers to bring about the accident. The contention is made by the defendant that there was no privity of contract between the plaintiff and the defendant; that the Kensington Steel Co. accepted the Ford truck, and the defendant incurred no liability to third parties by reason of the condition of the car; that the responsibility, if any, in using the car in its defective condition, shifted to the Kensington Steel Co. The rule is that where there is no privity of contract between the parties, generally speaking, there is no liability. However, this rule is subject to several exceptions, one of which is that one who supplies a thing for use by others, if it is obvious that a defect is likely to result in injury to those using it, is liable to any person who, using it properly for the purpose for which it is supplied, is injured by the defective condition. Colbert v. Holland Furnace Co., 333 Ill. 78. Assuming that the driver of the truck, as well as the plaintiff, was injured as a result of the defective condition of the machine, would the exception to the rule be so restricted that the driver could recover for injuries under the facts in this case, but the plaintiff would be without remedy? That, in my opinion, would be. an unreasonable application of this exception. The theory of the law, as I understand it, is that the defendant owes a duty not only to the user of the car, but that he is also chargeable with the knowledge that the car is to be used upon a public highway, and that he is bound to make the machine safe for such purpose. The defendant having failed in its duty in permitting a defective machine, one which was dangerous to operate, to be used, as is indicated by the facts in this case, is liable for the injuries to the plaintiff. The decision of the Supreme Court in the application of the law in the case of Garibaldi & Cuneo v. O’Connor, 210 Ill. 284, in principle, applies to the instant case, wherein the court says: “Abutters upon a public street may use the sidewalks in front of their premises for the purpose of loading and unloading goods, merchandise or other like articles in which they may deal or use, but the sidewalks belong to the public and the public primarily have the right to the free and unobstructed use thereof, subject to reasonable and necessary limitations, one of which is the right of an abutting property owner to temporarily obstruct the walk by loading or unloading goods, wares or merchandise when such obstruction is reasonably necessary. Such obstruction must, however, be both reasonable as to the necessity therefor and temporary in point of time. The prior and superior right of passage is possessed by the public. . . . The negligent wrongful acts of the appellants contributing to the infliction of the injury were, all of the circumstances of the case being considered, of a nature likely to produce some such injury to passersby. When the intervening cause of an injury is of a nature which could reasonably have been anticipated, the earlier negligent act, if it contributed to the injuries, may be regarded as the proximate cause.” This court is not concerned about the press of litigation or the number of suits which may be instituted, or that the result of our decision may be far reaching; we are only concerned with the proper administration of justice, guided by such rules as are established in order that proper and righteous judgments may be entered. The result should not be considered if the conclusion is sound. Fent v. Toledo, P. & W. Ry. Co., 59 Ill. 349. For the reasons indicated I am of the opinion that the judgment for the plaintiff should be affirmed.